Citation Nr: 0013726	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-20 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right ankle injury, a 
left ankle injury, bilateral knee pain, and a low back 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel







INTRODUCTION

The veteran had verified active military service from June 
1987 to August 1987 with prior active service of two months 
and three days and Reserves service until March 1994.  

This appeal arose from November 1997 and June 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO denied the veteran's 
claim of entitlement to service connection for right and left 
ankle injuries, bilateral knee pain and a low back strain. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDING OF FACT

The claim of entitlement to service connection for a right 
ankle injury, a left ankle injury, bilateral knee pain, and a 
low back strain is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
ankle injury, a left ankle injury, bilateral knee pain, and a 
low back strain is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show treatment of ankle pain in July 
1986 and in July 1987.  

Orders show that the veteran was to report for initial active 
duty for approximately eight weeks of training on June 4, 
1986.  

In July 1986 the veteran elected not to receive a separation 
medical examination.  A record from a few days later noted 
complaints of a left ankle sprain while a podiatry report 
showed complaints of her twisting her right ankle with right 
foot pain.  

In July 1987 the veteran reported right ankle pain for one 
and a half days.  The assessment was right ankle pain and 
question of tendonitis.  

Records submitted by the veteran show that she had difficulty 
with physical readiness testing.  However a notation from 
August 1987 indicates that she ultimately passed the testing.  

Private medical records show that in October 1988 the veteran 
fell while jogging and injured her left ankle.  She told the 
physician that cracks in the pavement caused her fall.  No 
history of an injury in service was provided.  The assessment 
was acute ankle strain.  She also reportedly suffered 
abrasions to the right knee.  

The veteran received evaluation and treatment from a private 
physician in August 1989 for complaints of left calf and knee 
pain while jogging.  The only assessment was shin splints.  

In November 1989 the veteran was seen by a private physician 
for complaints of back pain.  She reported that she slouched 
a lot.  She also reported leg pain.  

In May 1990 the veteran provided a medical history for 
Reserves purposes but did not list any current or prior 
disability of the ankles, knees or back.  

Private treatment records show that in October 1990 the 
veteran was seen for complaints of back pain.  She also 
reported that she had twisted her left ankle recently.  The 
assessment was low back strain and left ankle sprain.  

Records submitted by the veteran showed that she failed a 
physical readiness test for unspecified purposes in July 1990 
and in May 1992.  

According to private medical reports from 1994 and 1995 the 
veteran fell down stairs in August 1994 fracturing both of 
her ankles and suffering a contusion of the left knee.  She 
subsequently received physical therapy for her ankles and for 
knee and back pain which, according to the reports, developed 
after the fall.  

One January 1995 private medical report indicates that the 
veteran's back bothered her about three or four weeks after 
her ankle injury and symptoms flared up in the course of 
therapy for the ankle.  She also reported left knee symptoms 
during that visit.  A March report noted improvement in her 
knees except for a recent weather change.  Another note from 
that month noted low back pain with aches due to weather.  

In her substantive appeal submitted in October 1998 the 
veteran argued in essence that an initial injury to her ankle 
in service predisposed her to subsequent injury to her 
ankles, knees and back.  She also reported back soreness from 
a car injury in 1991.  

Private medical records from 1998 and 1999 noted chronic back 
pain and ankle pain.  Diagnoses included lumbar sprain and 
left ankle fracture with chronic weakness, and chronic ankle 
sprain.  

A report from a private physician in July 1999 noted that the 
veteran was seen at the request of the Texas Rehabilitation 
Commission.  She reported a fracture of the ankle about four 
years before.  While helping a friend move she fell down 
stairs suffering bilateral ankle fractures.  She reported 
ongoing achy pain and avoided walking and other activities.  

The veteran also reported a motor vehicle accident about four 
years before and had sprained her lower back.  She reported 
occasional off and on soreness of the back.  Diagnoses in 
relevant part included bilateral ankle fractures, four years 
before, low back pain off and on, most likely due to a lumbar 
strain, and generalized deconditioning due to lack of 
activity and exercise.  

An x-ray report pertaining to the lumbar spine from July 1999 
noted a history of trauma in April.  The study was normal.  
An x-ray report pertaining to the cervical spine noted a 
motor vehicle accident in April.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  Active duty generally means 
full-time duty in the Armed Forces, other than active duty 
for training.  Active duty for training is full-time duty in 
the Armed Forces performed by Reserves for training purposes 
or members of the National Guard of any State as authorized 
under certain statutes.  Inactive duty training is duty 
(other than full-time duty) prescribed for Reserves or the 
National Guard of any State as authorized by law.  38 C.F.R. 
§ 3.6 (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
her lay opinion because she is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
her duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  


A right ankle injury and a left ankle injury

The Board's review of the evidentiary record discloses that 
the veteran did sprain her ankles in the course of service on 
two occasions as stated.  Compensation may be awarded for an 
injury occurred in the line of duty during active service, 
active duty for training or inactive duty training.  
38 C.F.R. § 3.6.  

The injuries required treatment and after the veteran had 
some difficulty with physical requirements testing in 1987 it 
was noted that she had been on a profile for a weak ankle.  
However the service medical records do not show that either 
ankle injury was chronic and the veteran apparently was 
ultimately able to perform her physical requirements 
successfully in August 1987.  

The veteran requested not to receive a separation physical 
examination in 1986.  There is no separation physical of 
record pertaining to the 1987 active service.  

Injuries to the ankles were shown in 1988 and 1990 but 
neither was shown to have occurred in the line of duty.  The 
Board appreciates the argument made by the veteran that these 
were reinjuries rather than intervening injuries and that the 
initial injury to the ankles occurred in service and caused a 
weakened condition that predisposed her to subsequent 
repetitive injury.  The evidence that she failed physical 
requirements tests in 1990 and 1992 was also considered in 
this regard.  Unfortunately there is no competent medical 
opinion evidence to support the veteran's contention.  A 
layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu, 2 Vet. App. 492 (1992).  

It is noted that the veteran never told treatment providers 
that she had prior injuries in service; nor did she ever 
noticeably express her opinion that in service ankle injuries 
contributed to the later injuries.  

Then, of course, the veteran also suffered fractures of her 
ankles in a fall in August 1994, after discharge from the 
Reserves.  Thereafter, as previously noted, she complained 
chronically of ankle pain and required therapy of the knees 
and ankles.  Again there is no medical support in the record 
that this injury and its residuals could be linked to the 
treatment shown in service.  

In summary, the veteran's claim is not well grounded because 
she has not met the requirement of submission of competent 
evidence of a nexus between a current disability of the 
ankles and her service.  Caluza, 7 Vet. App. 498.  

Even given the veteran's complaint of chronicity and the 
evidence of treatment post service for her ankles a nexus is 
not established because of the significant post service 
injuries to the ankles.  A claimant is required to submit 
competent evidence linking post service and in service 
treatment and findings.  Where there is a contention, such as 
the one raised by the veteran, on the interrelationship 
between multiple injuries and disability, medical evidence is 
required to establish the nexus as this is not a matter on 
which lay testimony would be competent.  38 C.F.R. 
§ 3.303(b);  Savage, 10 Vet. App. 488;  Espiritu, 2 Vet. App. 
492 (1992).  


Bilateral knee pain

The Board's review of the evidentiary record discloses that 
competent medical evidence of the current existence of a 
disability of either knee is not shown.  Brammer, 3 Vet. App. 
223, 225.  Treatment records from 1995 make reference to 
treatment of the knee, but the most recent treatment records 
from 1998 and 1999 show no diagnosis of a current knee 
disability.  

Moreover a knee disability was not shown during the veteran's 
brief active service and no injury to the knee was shown in 
the line of duty in the course of any period of training with 
the Reserves.  

In fact the evidence shows that most of the veteran's knee 
complaints since service occurred after an intervening 
nonservice related fall down stairs which resulted in ankle 
fractures and which necessitated physical therapy.  

The veteran has not made the required showing of a well 
grounded claim of entitlement to service connection for a 
knee disability under Caluza because there is no medical 
evidence of a current knee disability, and no competent 
evidence of a nexus to the veteran's service.  


A low back strain

With respect to the claim of entitlement to service 
connection for a back strain, a back disability diagnosed as 
chronic back pain and lumbar strain is shown.  

However, there was no showing of a back injury or any 
treatment of the low back during the veteran's active service 
or any treatment of the back in the course of training with 
the Reserves.  The current back disability has not been 
attributed medically in any way to an injury in the line of 
duty in service.  

In summary, the veteran's claim is not well grounded because 
she has not met the requirement of submission of competent 
evidence of a nexus between a current low back disability and 
her service.  Caluza, 7 Vet. App. 498.  

In fact, the evidence affirmatively shows intervening non-
service-related causes of the veteran's back complaints.  
Treatment of low back pain was shown after a fall down stairs 
in 1994, and after motor vehicle accidents.  

Simply put, there is no evidence that the veteran currently 
has a chronic acquired disorder of the ankles, knees or low 
back that developed in service or during an applicable 
presumption period after active duty.  There does not exist 
competent medical evidence of a relationship between any 
currently diagnosed disorder of the knees, ankles or back and 
any injury or symptomatology reported in service.  Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1990); Savage v. Gober, 10 Vet. App. 488 (1997).

In essence, the veteran's claim is based solely on her lay 
opinion.  She has not offered any evidence of medical 
training or expertise demonstrating that she has been trained 
in the medical arts thereby rendering her competent to offer 
an opinion as to diagnosis and/or etiology of a disorder.  
She is clearly alleging a fact that is beyond her competence 
to do so.  Espiritu, 2 Vet. App. 492;  King, 5 Vet. App. 19, 
21.  

While a lay person may report her symptomatology, she does 
not have the competency of a trained health care professional 
to express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King, 5 Vet. App. 19, 
21 (1993).  As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, 6 Vet. App. 136, 139, the 
veteran's lay opinion is an insufficient basis upon which to 
find her claim well grounded.  Espiritu, 2 Vet. App. 492.  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claim of entitlement to service 
connection for a right ankle injury, a left ankle injury, 
bilateral knee pain and a low back strain must be denied as 
not well grounded.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert, 1 Vet. App. 49, 53.  

Because the veteran has not submitted a well-grounded claim 
of entitlement to service connection for a right ankle 
injury, a left ankle injury, bilateral knee pain and a low 
back strain, VA is under no obligation to assist her in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support her claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground her claim.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, 8 Vet. App. 69, 77-78; McKnight, 
131 F.3d 1483; Epps, 126 F.3d 1464.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right ankle injury, a 
left ankle injury, bilateral knee pain, and a low back 
strain, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

